DETAILED ACTION

Notice of Pre-AIA  or AIA  Status45b
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election by Original Presentation
Newly added claims 11-13, 15  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
 Claims 11-13, 15 are now drawn to an invention directed to embodiment using liquid though lumen, controlling the flow of the liquid via valves and controlling valves via a user input.  This is for generating pressure waves using the laser for particular types of treatments.  Originally presented claims where directed to controlling laser parameter of laser generator via a user input (see original claim 5), for e.g. in laser ablation.  Note, the original claim requires one user input directed to this laser control.  The instant claims now require the user input to be configured in multiples ways, one for  performing laser control and one for controlling valves and hence liquid flow through the lumen.  That is, the application now contains claims directed to the following patentably distinct species:
Species 1 directed to embodiment of user input and control of parameters for laser generator for laser ablation.
Species 2 directed to embodiment of user input for actuating valves for liquid flow for pressure wave generation.
 The species are independent or distinct because:
Species 1 is directed to using a translatable rotatable user input for controlling parameters of laser.  As discussed in spec. ¶0536, in this embodiment, actuating the user input causes the controller to send signals to and thereby configure one or more operating parameters of the laser generator (for example, pulse frequency, fluence, and the like).  Species 2 is directed to using a translatable rotatable user input for controlling one or more valves for liquid flow.   As discussed in spec. ¶0536, in this embodiment, actuating the user input causes the controller to send signals to and thereby actuate the valves. The valves 4028 thereby deliver one or more liquid media to the lumen of the sheath. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification (A61B 2018/263, A61B18/26  required for species 2, in contrast to A61N5/067, A61B 2017/00508, required for species 1). 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.  This includes but not limited to multiple NPL documents, foreign patents, multiple databases, for the different limitations and different classes of subject matter). 
Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.  However, in the present application, the prior art search is not coextensive.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-13, 15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Currently, there are claims 1-10, 14 are directed to originally presented invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8 rejected under 35 U.S.C. 102 (a) (1) and (a) 2) as being anticipated by Olson [US 20100125253 A1].
As per claim 1, Olson teaches a system (Olson Fig 1) comprising: 
a sheath having a proximal end and a distal end and a lumen therein (Olson Fig 1 sheath 108 with lumen therein.  Distal end is shown closer to 114 and proximal end is adjacent to catheter 102),
the lumen being configured to translatably receive a device having a distal end (Olson Fig 4, extension and retraction of cutting bit 110 (device) inside the lumen); 
a handle coupled to the sheath (Olson Fig 4 handle coupled to sheath via 102) and 
a mode selection system coupled to the handle, the treatment mode selection system comprising a user input being actuatable (Olson ¶0064 “the catheter handle (104) will be designed with knobs or levers coupled to mechanical mechanisms (such as gears, torque communicating bands, etc.) that manually rotate and advance/retract the catheter tip, … and some type of controller, such as a button or trigger”) to configure the device from a first configuration to a second configuration and vice versa, in the first configuration the distal end of the device being disposed distally from the distal end of the sheath (Olson Fig 4, second figure shows extended position where 110 disposed distally from the distal end), and in the second configuration the distal end of the device being disposed proximally from the distal end of the sheath and within the lumen thereby creating a cavity between the end of the device and the distal end of the sheath (Olson Fig 4, first figure shows retracted position where 110 disposed proximally from the distal end, thereby a cavity between end of 110 and distal end).
As per claims 2-3, Olson further teaches wherein the user input comprises a translatable button being actuatable to translate the device within the sheath (Olson ¶0063, ¶0064, “translate button” or “lever”) or wherein the user input comprises a rotatable component being actuatable to rotate the device within the sheath (Olson ¶0064, “knobs or levers coupled to mechanical mechanisms … that manually rotate”).
As per claim 6, Olson further teaches a controller in operative communication with the user input (Olson ¶0064 “ microprocessor or feedback controlled motor”); wherein the controller is configured to receive a signal from the user input and to configure the system (Olson ¶0064“… the catheter handle may contain a mechanism, such as an electronic motor, and some type of controller, such as a button or trigger, … to advance or retract the cutting head by a precise amount for each operator command. ”) for use in different types of procedures (This is intended use of the system.  Olson ¶0004 use in angioplasty or atherectomy).
As per claim 7, Olson further teaches  wherein the user input is in operative communication with, via the controller, a prime mover (Olson ¶0058 “"torque communicating connector"); and wherein the user input is configured to be actuated to cause the prime mover to translate the device relative to the sheath (Olson ¶0058, Fig 4, translation is implied with extension and retraction).
As per claim 8, Olson further teaches wherein the controller is mechanically coupled to the device (Olson ¶0058 mechanical connection between the microprocessor and the cutting device 110 is required so as to perform translation /rotation and precise correction of the movements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14 rejected under 35 U.S.C. 103 as being unpatentable over Olson as applied to claim 1 above, and further in view of Pacheco [US 20140243742 A1]
As per claim 4, Olson teaches claim 1 as discussed above.  Olson further teaches use of laser as cutting bit (Olson ¶0066, configuring the cutting bit as laser or excimer laser).  
However, Olson does not expressly teach that it is a laser catheter translatably disposed within the sheath the laser catheter comprising: a proximal end configured to couple to a laser generator; a distal end; at least one emitter configured to couple to the laser generator.
Pacheco in the same field of technology teaches laser catheter translatably disposed within the sheath (Pacheco Fig 1, ¶0022-¶0023) the laser catheter comprising: a proximal end configured to couple to a laser generator (Pacheco ¶0024 “One or more cables 112 connected to the catheter 100 may provide power or control whether and what power level the laser tip 118 is active. In various embodiments, one or more cables 112 may be a fiber optic feed to a laser tip 118.” Implies a generator that needs to be coupled to proximal end); a distal end; at least one emitter configured to couple to the laser generator (Pacheco Fig 1 fiber tip 118).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cutting device in Olson by integrating components for a laser system as in Pacheco. the system in Pacheco allows a user to move and position the laser, so that energy can be applied to different directions for e.g. as an arc (Pacheco ¶0024).  The motivation for using laser to apparatus in Olson would be to use this feature to accurately move the cutting light  laser or excimer laser, to different positions for accurate cutting.
As per claim 14, Olson in view of Pacheco further teaches wherein the mode selection system is configured to configure the laser catheter system to the first configuration for use in a first type of treatment (Olson Fig 4, second figure, first configuration for cutting) and to the second configuration for use in the second type of treatment (Olson Fig 4, second figure, ¶0050 “The progress of this cutting operation may optionally be monitored or supplemented by withdrawing cutting bit (110), extending guidewire tip (112), and probing or reaming the cut CTO material with the guidewire tip”  here reaming is a second procedure).

Claims 5, 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Olson  in view of Pacheco as applied to claim 4 above and further in view of Taylor [US 20080300662 A1]
As per claims 5, 9, Olson in view of Pacheco further teaches claim 4 as discussed above.  Olson in view of Pacheco further teaches wherein the controller is in operable communication with the laser generator; and wherein the controller is configured to be actuated by the user input (Pacheco ¶0022 “The handle portion 102 may include actuators to control the behavior of the catheter 100”) and sending signals to and thereby configure one or more operating parameters of the laser generator to appropriate values for specific types of procedures (Pacheco ¶0024 “power or control whether and what power level the laser tip 118 is active”, implies control of laser parameters) .
Olson in view of Pacheco does not expressly teach wherein the user input is actuatable to configure at least one operating parameter of the laser generator or the user input sends signals to and thereby configure.
Taylor in same field of technology teaches wherein the user input is actuatable to configure at least one operating parameter of the laser generator or the user input sends signals to and thereby configure (Taylor ¶0006 “The laser system may also include user interface that includes a manual input. The manual input may be part of the catheter, and may be included on the handle of the catheter such that the user may quickly access the manual input. The manual input may include a switch, a button or the like. The manual input may directly adjust the second set of operational parameters”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Olson in view of Pacheco by integrating control for laser operational parameters.  The motivation would be to improve penetration increase ablation efficiency for surgical procedures (Taylor ¶0001).
As per claim 10, Olson in view of Pacheco and Taylor further teaches wherein the controller is in operative communication with the laser generator coupled to one or more sensors coupled to the laser catheter; and wherein the one or more sensors are configured to identify the operating parameters of the laser generator (Taylor ¶0021, ¶0027).

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793